Citation Nr: 1504772	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for postoperative residuals of a right inguinal hernia.

2.  Entitlement to service connection for postoperative residuals of a right inguinal hernia.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for postoperative residuals of a right inguinal hernia as if the disability were service-connected.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 9, 1973, to February 8, 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

New and material evidence, including supporting lay statements and recent records of VA treatment, were received within one year after a December 2009 denial of the Veteran's claim for service connection for a postoperative residuals of a hernia, and newly received VA treatment records from 1974 were received within one year after the July 2010 RO rating decision that continued a denial of service connection for postoperative residuals of a right inguinal hernia.  Thus, readjudication was required, which was accomplished de facto in the October 2011 RO rating decision on appeal (stating in part, "service connection for your inguinal hernia remains denied o[n] a direct basis as there is no evidence that this condition is causally related to your military service").  See 38 C.F.R. § 3.156(b).  Thus, as determined at the Veteran's June 2013 Board hearing before the undersigned, after a detailed review of the decisional documents and procedural history of this matter, the Board finds that all issues listed on the title page of this decision are perfected for appeal and within the Board's jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's June 2013 Board hearing before the undersigned.  Otherwise, the Virtual VA and Veterans Benefit Management System electronic claims files do not currently include any additional evidence pertinent to the present appeal, other than duplicates of what is also associated with the paper claims file.


FINDINGS OF FACT

1.  Lay and medical evidence received since an unappealed denial of the Veteran's claim for service connection for a hernia in November 1974 relates to the matter of whether the Veteran's right inguinal hernia began or chronically worsened during active service and raises a reasonable possibility of substantiating the Veteran's claim.

2.  At a service entrance examination in January 1973, clinical evaluation of the Veteran's abdomen and viscera, to include clinical evaluation for hernias, was normal.

3.  The evidence does not clearly and unmistakably show that the Veteran's right inguinal hernia did not worsen during active service; and written contemporaneous medical impressions and post-service records of treatment describe the condition as having worsened during in-service military training.

4.  The Veteran has current post-surgical residuals of an in-service right inguinal hernia, diagnosed as scar tissue that is causing nerve irritation resulting in persistent pain.


CONCLUSIONS OF LAW

1.  The November 1974 RO rating decision that denied service connection for a hernia is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  New and material evidence having been received, the claim for service connection for postoperative residuals of an inguinal hernia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right inguinal hernia are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

4.  The claim for compensation compensation under 38 U.S.C.A. § 1151 for postoperative residuals of a right inguinal hernia, as if the disability were service-connected, is dismissed.  38 C.F.R. § 20.101(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In November 1974, the RO denied the Veteran's claim for service connection for a hernia.  The Veteran did not appeal and no new and material evidence was received within one year of notice of the decision.  As a result, that decision was final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  Of record at the time of the November 1974 RO denial were the Veteran's service treatment records, which show that he was found to be clinically normal at entry into service in February 1973, including upon examination for hernias, and that he was discharged from service in March 1973, with a hernia found to have existed prior to service and not to have been aggravated by service.  Also of record at the time of the November 1974 RO denial were a one-page VA hospital summary sheet for a January 1974 admission and a corresponding one-page operative report pertaining to surgical correction of the right inguinal hernia that was the basis for the Veteran's medical discharge from active service.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Newly received since the time of the November 1974 denial are lay statements from family and long-time friends of the Veteran to indicate that the Veteran appeared strong and in good health during the time frame of his entrance into active service.  Also, newly received VA treatment records from January 1974 contain a detailed descriptive history of the worsening of the Veteran's hernia during in-service physical training.  Further, a January 2011 VA examination report relates the Veteran's current claimed disability to postoperative residuals of the hernia noted during active service, as does a record of VA medical treatment in October 2010.  These aspects of the newly received evidence relate to elements of the claim relevant to the matter of service connection, some of which were previously unestablished, and raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.

Turning to the merits of the claim, the Board finds that service connection is warranted.  The preliminary issue here is whether the Veteran's hernia existed prior to service.  As it was noted on service entrance, there must be clear and unmistakable evidence that it preexisted and was not aggravated by service.  The Board finds that the second prong is not met.  Although the RO relied on the Medical Board findings, there is only a conclusory statement for the finding at discharge that the Veteran's hernia was not aggravated by active service.  This conclusory statement is insufficient to rebut the presumption of sound condition upon entry into service, as it does not demonstrate by clear and unmistakable evidence that the condition was not aggravated during active service.  See Horn v. Shinseki, 25 Vet. App. 231, 240-41 (2012).  Furthermore, some evidence supports a worsening during active service.  First, as noted, a hernia was not found upon clinical evaluation at entrance into service.  Second, a January 1973 service treatment records describes "progressive pain and discomfort in the right inguinal region" in the context of such having occurred during active service.  Third, January 1974 VA records of treatment and surgery, include histories such as, "during military service in January 1973, swelling to the region became more frequent, and more pronounced during each physical training."  Because the evidence does not show clearly and unmistakably that the Veteran's hernia was not aggravated by active service, the Board finds that the presumption of sound condition upon entry into service with respect to the Veteran's right inguinal hernia is not rebutted.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VOPGCPREC 3-2003. 

As the Veteran is therefore presumed to have been sound upon entry into active service pursuant to 38 U.S.C.A. § 1111, and the evidence shows that he had a right inguinal hernia during active service, and currently experiences postoperative residuals of the hernia, to include scar tissue within the inguinal canal which is causing irritation of the nerves in that canal with and persistent pain, entitlement to service connection for postoperative residuals of a right inguinal hernia is warranted.  See 38 C.F.R. § 3.303.
  
Next, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 must be considered.  In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014) (emphasis added).  Thus, the Board finds that this claim is rendered moot.  Service connection is granted herein for residuals of a right inguinal hernia; accordingly, the disability will already be rated "as if" service-connected.  The claim pursuant to 38 U.S.C.A. § 1151 is dismissed.  See 38 C.F.R. § 20.101(d).


ORDER

The claim for service connection for a right inguinal hernia is reopened.

Service connection for postoperative residuals of a right inguinal hernia is granted.

The claim for compensation under 38 U.S.C.A. § 1151 for postoperative residuals of a right inguinal hernia is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


